Citation Nr: 1243586	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently assigned a 10 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 21, 1972, to August 25, 1972, and from June 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2007.  In December 2009, the appellant appeared at a Board Videoconference hearing held before the undersigned.  At the hearing, he withdrew appeals for the issues of service connection for hepatitis C and for a nervous condition.  The appeal was remanded for an examination in May 2011.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  As discussed in the Remand below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page. 

As noted in the prior Remand, during the December 2009 hearing, the Veteran testified that he has bilateral calf and foot cramps that might be secondary to his service-connected pes planus.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction; it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that it is again necessary to remand this case.  At his Board hearing in December 2009, the Veteran testified that he received regular treatment for his pes planus from VA facilities at Brecksville and Wade Park.  Although the representative mistakenly believed that records dated only through February 2007 were on file, in fact, the file contained records dated through April 2009.  Nevertheless, the Veteran testified that he continued to receive regular treatment after that date, as recently as the week previous to the hearing.  Such records are not on file, or otherwise available for the Board's review via Virtual VA.  These pertinent VA treatment records must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Although the Brecksville VA facility has since been closed, both it and the Wade Park facility are within the purview of the Louis Stokes Cleveland VA Medical Center, and records should be available through the Cleveland VISTA system.  

In addition, at his Board hearing in December 2009, the Veteran testified that he was no longer able to work due to his foot problems.  This raises a claim for entitlement to a TDIU rating.  Although not adjudicated by the RO, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  As such, a claim for TDIU must be considered as part of this appeal.  Id.  Prior to rendering a decision on this matter, the Veteran should be provided notification and assistance.  

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, if applicable once the increased rating claim has been decided, the RO must consider whether referral for extraschedular consideration is warranted.

Finally, in view of the additional VA treatment records to be obtained, covering a substantial period of time, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  In addition, the examination should include an opinion as to the effect of the appellant's service-connected disability on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to the TDIU aspect of the Veteran's increased rating claim, to include the evidence needed to substantiate the claim on both a schedular and extraschedular basis.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.  

2.  Obtain all VA treatment records showing foot complaints, in particular, podiatry clinic records, as well as emergency department records, dated from May 2009 to the present from the Cleveland VAMC, showing treatment at the Brecksville and Wade Park facilities.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the manifestations and severity of his bilateral pes planus, to include the effects of the disability on employability.  The claims folder should be made available to the examiner in conjunction with the examination.  All pertinent signs and symptoms necessary for rating the disability should be reported.  The examiner should also offer an assessment as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected bilateral pes planus.  The rationale for any opinion expressed and conclusion reached should be provided.

6.  After assuring compliance with the above development, as well as with any other notice and development action required by law, review the claim for an increased rating for bilateral pes planus, as well as entitlement to a TDIU rating, in light of all evidence of record.  The RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


